Order entered March 5, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01086-CR
                                      No. 05-18-01087-CR
                                      No. 05-18-01088-CR

                         JUAN GUEVARA LAUREANO, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 439th Judicial District Court
                                   Rockwall County, Texas
                     Trial Court Cause Nos. 2-16-209, 2-16-210 & 2-16-224

                                           ORDER
        Before the Court is the State’s March 4, 2019 second motion for extension of time to file

its brief. We GRANT the motion and ORDER the State’s brief filed on or before April 3,

2019. If the State’s brief is not filed by April 3, 2019, these appeals may be submitted without

the State’s brief.


                                                      /s/   LANA MYERS
                                                            JUSTICE